Citation Nr: 0921995	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic fatigue syndrome and Epstein Barr virus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a May 2008 statement, the Veteran indicated that he has 
developed gout and hypertension as a result of his service-
connected disabilities.  Such issues are referred to the 
agency of original jurisdiction (AOJ) for appropriate action.


REMAND

The Veteran contends that his chronic fatigue 
syndrome/Epstein Barr virus has been more disabling than 
indicated by the assigned 10 percent rating.  In a May 2008 
statement, the Veteran indicates that his insurance carrier 
determined that he was 100 percent disabled, but terminated 
his benefits because it found that his disability was related 
to his military service.  In addition, the Veteran asserts 
that the Social Security Administration found that he was 
permanently and totally disabled.  

VA regulations include an anti-pyramiding provision, which 
provides that the evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
the anti-pyramiding provision as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice, or more, for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his or her earning 
capacity and would constitute pyramiding.  Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  To avoid pyramiding, the critical 
question is whether the symptomatology of one condition is 
duplicative or overlapping with that of another condition.  
Esteban, 6 Vet. App. at 262.

The Veteran's chronic fatigue syndrome/Epstein Barr virus has 
been evaluated under Diagnostic Code 6354 for Chronic Fatigue 
Syndrome, which is rated based on debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms.  A 100 percent rating is warranted for symptoms 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  A 60 percent rating is 
warranted for symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  A 40 percent rating is warranted for symptoms which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  A 20 
percent rating is warranted for symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  Finally, a 10 
percent rating is warranted for symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or when symptoms 
are controlled by continuous medication.  38 C.F.R. § 4.88b 
(Diagnostic Code 6354).

Following the criteria, a note provides:  for the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.

The Veteran was granted service connection for chronic 
fatigue syndrome/Epstein Barr virus secondary to his service-
connected posttraumatic stress disorder (PTSD).  The basis 
for the determination was, in part, a May 2004 independent 
medical opinion in which a Dr. D. concluded that the 
Veteran's chronic fatigue syndrome/Epstein Barr virus was 
related to the Veteran's PTSD and should be "understood" in 
the context of his diagnosis for PTSD.  

Significantly, the Veteran's PTSD has been rated as 
100 percent disabling.  This is noteworthy because the 
Veteran has reported that his symptoms due to chronic 
fatigue/Epstein Barr virus are manifested by, among other 
things, sleep disturbance with resulting fatigue.  As noted 
at a May 2005 examination, fatigue appears to be his primary 
symptom.  His PTSD has likewise been described as including 
significant problems with sleep.  In April 2001, a VA 
examiner noted that the Veteran did not sleep well because of 
nightmares and his anticipation that he will awake to find 
someone standing over him, which related directly to a combat 
incident in which an enemy soldier slipped into the Veteran's 
unit and was killed while literally standing over the 
Veteran.  

The rating criteria that address PTSD require consideration 
of "chronic sleep impairment."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Additionally, problems with 
concentration and memory are characteristic of both mental 
disability and chronic fatigue syndrome as noted in 
Diagnostic Code 9411 and Diagnostic Code 6354.  

When the Veteran was examined in May 2005, the examiner noted 
that the Veteran did not experience exacerbations of his 
Epstein Barr virus and that the Veteran was not receiving any 
treatment.  It was noted that the Veteran's symptoms were 
fairly consistent without remission or exacerbation unless he 
tried to "work all day," by which the Veteran meant 
participating in activities like mowing.  In such instances, 
he was more tired than usual, but the problem resolved 
overnight.  Such comments about the Veteran's functional 
impairment suggests that the symptoms he experiences are the 
very ones contemplated by the previously awarded rating for 
PTSD, namely, the effect of sleep disturbance.  In order to 
determine whether the Veteran's symptoms due to chronic 
fatigue syndrome/Epstein Barr virus differ from those due to 
PTSD such that they may not be considered duplicative or 
overlapping, see Esteban, supra, further evidentiary 
development is required.  A VA examination should be 
conducted to obtain findings sufficient to discern this.

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The Veteran should be scheduled for a 
VA examination by a psychiatrist.  The 
psychiatrist should review the record, 
examine the Veteran, and address both the 
psychiatric and physical symptoms due to 
PTSD and chronic fatigue syndrome/Epstein 
Barr virus.  It should be reported 
whether any symptoms overlap.  In other 
words, it should be specifically noted 
whether the Veteran's PTSD causes sleep 
disturbance with resulting fatigue and 
whether the fatigue or other symptoms due 
to chronic fatigue syndrome/Epstein Barr 
virus, such as any depression, 
concentration or memory problem, can be 
distinguished from the symptoms caused by 
the Veteran's service-connected 
psychiatric disability.  The extent to 
which the Veteran's routine daily 
activities are affected by chronic 
fatigue syndrome/Epstein Barr virus 
should be noted and the examiner should 
note the frequency and duration of 
incapacitating periods (those requiring 
bed rest and treatment by a physician).  

2.  The AOJ should ensure that the 
examination report complies with this 
remand and thereafter re-adjudicate the 
claim for a higher initial rating.  The 
rule against pyramiding should be taken 
into account.  If the benefit sought by 
the Veteran is not granted, a 
supplemental statement of the case should 
be issued.  The Veteran and his 
representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




